Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 11, 2019

                                      No. 04-18-00870-CV

                               IN THE INTEREST OF C.C.M.,

                  From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017PA01431
                         Honorable Karen H. Pozza, Judge Presiding


                                         ORDER
       This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. Appellant’s brief was originally due December 27, 2018. When
appellant’s brief was not filed, we issued an order on January 7, 2019 ordering appellant’s
attorney to file appellant’s brief on or before January 28, 2019. That same day, appellant’s
attorney filed a motion for extension of time requesting an extension to February 7, 2019.
Appellant’s motion is GRANTED. Appellant’s brief is due on February 7, 2019.

        Given the time constraints governing the disposition of this appeal, no further extensions
will be granted absent extenuating circumstances.


                                                    _________________________________
                                                    Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of January, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court